Citation Nr: 1751970	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  11-32 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a stroke, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Underwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by a Department of Veterans Affairs (VA) regional office.  The Veteran testified before the undersigned at an October 2014 hearing.  A hearing transcript was associated with the claims file and reviewed prior to this decision.  In June 2015, the Board denied the enumerated issues.

The Veteran filed an appeal with the United States Court of Appeals for Veterans Claims (CAVC).  In February 2017, the CAVC issued a memorandum decision, which vacated and remanded the enumerated issues to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2010, the Veteran filed a claim seeking service connection for hypertension and for a stroke secondary to her hypertension.

In April 2010, a VA examiner diagnosed the Veteran with hypertension and a stroke secondary to her hypertension.  The examiner opined that her elevated blood pressure while in-service was a stress reaction to an asthma attack and not an independent onset of hypertension.  See VBMS, 04/14/2010, VA Examination at 8.  The Veteran asserts that her in-service elevated blood pressure was a condition that was independent to her asthma.  See VBMS, Legacy Content Manager Documents, 11/14/2014, Hearing Transcript.  

In the February 2017 Memorandum Decision to vacate and remand, the CAVC found that the Board failed to determine whether the Veteran's service connected asthma had aggravated or contributed to her currently diagnosed hypertension.  See 38 U.S.C. § 1110 (stating that a veteran shall be compensated for aggravations of a preexisting service connected disability); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  See VBMS, 02/28/2017, CAVC Decision, CAVC-Litigation Materials at 32.  

The CAVC found that it was "unclear...why there was a causal link in service between the appellant's service connected asthma and her elevated blood pressure, but no relation exists today."  It found that if the Veteran's service connected asthma caused or contributed to or aggravated her hypertension, then it appeared that she would be entitled to service connection.  The CAVC noted that an examiner had not yet provided an opinion regarding this question.  Id.  The Board therefore finds that a remand is appropriate for a clarifying opinion that takes into account the Veteran's service connected asthma disability, in order to determine whether the asthma contributed to or aggravated her hypertension.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of her hypertension. The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

Following evaluation of the Veteran, the examiner should provide an opinion to the following. 

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's hypertension is caused by her service-connected asthma? 

b. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's hypertension has been aggravated (chronically worsened beyond its natural progression) by her service-connected asthma? 

If aggravation is found, please estimate a baseline level of disability and a level of disability after aggravation.

The examiner is to provide a comprehensive rationale for each opinion provided.  The Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

2. If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




